Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2019

                                   No. 04-18-00729-CV

              STATE FARM MUTUAL AUTOMOBILE ASSOCIATION,
                               Appellant

                                            v.

                                     Veatrice COOK,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-21431
                      Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
      The Appellant’s Unopposed Motion for Extension of Time to File Motion for Rehearing
is GRANTED. The motion is due November 4, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk